DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The independent claims of the instant invention recite a system and method of storing, in an electronic wallet application of a user device of a user, at least one virtual payment device associated with a payment device issued to the user by an issuer of an issuer system, the at least one virtual payment device configured to initiate at least one of a debit and credit transaction; determining a rewards amount associated with the at least one virtual payment device by communicating between the user device and a rewards management system comprising an issuer reward system of the issuer and not comprising a merchant system of a merchant with which credit or debit transactions may be initiated using the at least one virtual payment device, 

Althauser (U.S. Pub No. 2018/0285916) teaches storing, in an electronic wallet application of a user device of a user, at least one virtual payment device associated with a payment device issued to the user by an issuer system, the at least one virtual payment device configured to initiate at least one of a debit and credit transaction, communicating, from the user device by the electronic wallet application, a rewards inquiry to an issuer system of the issuer, receiving, at the user device by the electronic wallet application, a rewards inquiry response from the issuer system, the rewards inquiry response containing a rewards amount associated with the at least one virtual payment device, displaying, in the electronic wallet application of the user device, the rewards amount associated with the at least one virtual payment device, initiating, with the user device by the electronic wallet application, a debit or credit transaction for a transaction amount with a merchant system using the at least one virtual payment device, communicating a redemption request to the issuer system, wherein the redemption request specifies at least a portion of the rewards amount to be applied to the debit or credit transaction, and receiving, at the user device by the electronic wallet application, a redemption response comprising an updated rewards amount from the issuer system, wherein the updated rewards amount comprises a difference between the rewards amount and the at least the portion of the rewards amount applied toward the debit or credit transaction.  Althauser does not teach each and every limitation of the independent claims.

Antonucci (U.S. Pub No. 2003/0236704) teaches communicating, from the user device by the electronic wallet application, a redemption request to the issuer system, wherein the redemption request specifies at least a portion of the rewards amount to be applied to the debit or credit transaction. Antonucci further teaches wherein the issuer reward system is operated regardless of a merchant operating a merchant system with which credit or debit transactions may be initiated using the at least one virtual payment device, receiving with the user device an authorization decision regarding the debit or credit transaction from the issuer system, and during processing of the debit or credit transaction, communicating, from the user device, a redemption request to the issuer reward system associated with the issuer system that issued, to the user, the payment device associated with the at least one virtual payment device to cause the issuer reward system to process the redemption request by applying a portion of the rewards amount to the debit or credit transaction, wherein the redemption request specifies a the portion of the rewards amount to be applied to the debit or credit transaction.  However, Antonucci does not cure all of the deficiencies of Althauser.

None of the prior art of record, alone or in combination, teaches each and every limitation of the claimed invention. Specifically, none of the applied references teaches the system operation and configuration as depicted in Figure 1 of the instant application, which is believed to be adequately described in the claim language. It would simply not be obvious to apply another prior art reference to the other references already applied to arrive at the currently claimed invention and the order of steps currently taken by the currently claimed invention or the exact configuration of the claimed system. There is no prior art that teaches each and every limitation of the invention as a whole in combination with one another. Therefore Examiner finds the independent claims to be allowable over the prior art of record.

The claims overcome 35 U.S.C. 101 since the claims are not directed to an abstract idea as the claims include limitations that are indicative of integration into a practical application (Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621